 


 HR 3443 ENR: To direct the Secretary of the Interior to convey certain water distribution facilities to the Northern Colorado Water Conservancy District.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 3443 
 
AN ACT 
To direct the Secretary of the Interior to convey certain water distribution facilities to the Northern Colorado Water Conservancy District. 
 
 
1.DefinitionsIn this Act: 
(1)ContractThe term contract means— 
(A)the contract between the United States and the Northern Colorado Water Conservancy District providing for the construction of the Colorado-Big Thompson Project, dated July 5, 1938; and 
(B)any amendments and supplements to the contract described in subparagraph (A). 
(2)DistrictThe term District means the Northern Colorado Water Conservancy District. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Transferred water distribution facilitiesThe term transferred water distribution facilities means the following facilities of the Colorado-Big Thompson Project located in the counties of Larimer, Boulder, and Weld, Colorado: 
(A)The St. Vrain Supply Canal. 
(B)The Boulder Creek Supply Canal that extends from the St. Vrain River to Boulder Creek, including that portion that extends from the St. Vrain River to Boulder Reservoir, which is also known as the Boulder Feeder Canal. 
(C)The South Platte Supply Canal. 
2.Conveyance of transferred water distribution facilities 
(a)In GeneralThe Secretary shall, as soon as practicable after the date of the enactment of this Act and in accordance with all applicable law, convey to the District all right, title, and interest in and to the transferred water distribution facilities. 
(b)Consideration 
(1)District 
(A)FindingCongress finds that the District has completed the obligation of the District to repay the capital costs of the Colorado-Big Thompson Project under the contract. 
(B)No consideration requiredThe District shall not be required to provide additional consideration for the conveyance of the transferred water distribution facilities under subsection (a). 
(2)Electric customersThe Western Area Power Administration shall continue to include the unpaid portion of the transferred facilities in its annual power repayment studies for the Loveland Area Projects until such facilities are repaid in accordance with the laws and policies regarding repayment of investment in effect on the date of enactment of this Act. 
(c)No effect on obligations and rightsExcept as expressly provided in this Act, nothing in this Act affects or modifies the obligations and rights of the District under the contract, including the obligation of the District to make payments required under the contract. 
3.LiabilityExcept as otherwise provided by law, effective on the date of conveyance of the transferred water distribution facilities under this Act, the United States shall not be liable for damages of any kind arising out of any act, omission, or occurrence based on any prior ownership or operation by the United States of the transferred water distribution facilities. 
4.EffectAny actions or activities undertaken by the Secretary under this Act shall not affect, impact, or create any additional burdens or obligations on the New Consolidated Lower Boulder Reservoir and Ditch Company or the New Coal Ridge Ditch Company in the full exercise of their rights to water, water rights, or real property rights or in the full exercise of their rights to utilize facilities affected by this Act. 
5.Reports 
(a)In GeneralIf the transferred water distribution facilities have not been conveyed by the Secretary to the District by the date that is 1 year after the date of enactment of this Act, not later than 30 days after that date, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report that describes— 
(1)the reasons for the failure to convey the transferred water distribution facilities; and 
(2)the schedule for completing the transfer as soon as practicable. 
(b)Annual ReportsThe Secretary shall continue to provide annual reports that provide the information described in subsection (a) until the date on which the transferred water distribution facilities are conveyed in accordance with this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
